Citation Nr: 0119655	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  94-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated August 20, 1998, which vacated 
an August 1996 Board decision and remanded the case for 
further development.  The case arose from an October 1992 
decision by the Committee on Waivers and Compromises (COWC) 
at the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 1999 the Board remanded the case to the RO for 
additional development.

The Board notes that in March 2000 the RO notified the 
veteran's child E. that apportionment of the veteran's 
compensation benefits effective from October 1, 1992, to May 
8, 1998, had been awarded and that in June 2000 the RO 
notified the veteran's child C. that apportionment of the 
veteran's compensation benefits effective from 
October 1, 1992, to September 28, 1994, had been awarded.  
The correspondence included information concerning the right 
to appeal; however, the record presently before the Board 
does not reflect any intent to appeal these determinations.  

In addition, the Board notes that the veteran's marriage to 
his former spouse was terminated in April 1990 prior to the 
VA action to reduce his compensation benefits.  Therefore, a 
determination as to the veteran's former spouse's right to 
apportionment after September 1992 when his benefits were 
reduced is not warranted.  See 38 C.F.R. §§ 3.1(j), 3.50, 
3.450 (2000).

The Board also notes that the veteran's mother's 
apportionment claim was denied in January 1994 and was not 
appealed.  Therefore, the Board finds there are no remaining 
unresolved apportionment claims that may be construed as 
inextricably intertwined with the issue developed for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the claimant 
has been adequately notified of the efforts taken to obtain 
relevant records and of the future action to be taken by VA.  

2.  In May 1981 the veteran was incarcerated for commission 
of a felony in November 1980.

3.  In May 1992 the RO received notice that the veteran had 
been incarcerated for commission of a felony and his 
compensation award was subsequently retroactively reduced 
creating an overpayment in the amount of $74,669.17.

4.  The veteran's constitutionality claim has no legal merit. 

5.  The overpayment at issue was not created because of sole 
VA error.

6.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

7.  The veteran and VA had some fault in the creation of the 
debt but the balance of fault rests upon the veteran for 
accepting payments to which he knew or reasonably should have 
known he was not entitled.

8.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

9.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.

10.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

11.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of disability 
compensation benefits in the amount of $74,669.17 would not 
be contrary to the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of Court in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile. 

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
claim.  The Board further finds that the statement of the 
case and supplemental statement of the case adequately 
notified him of the efforts taken to obtain relevant records 
and of the future action to be taken by VA.  Therefore, the 
Board finds VA has met the notice and duty to assist 
provisions contained in the new law.  In light of the notice 
and development action provided in this case, the Board finds 
it would not be prejudicial to the claimant to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

The record demonstrates that in February 1967 the RO granted 
entitlement to service connection for the veteran's diabetes 
mellitus and that the disorder has been rated as 60 percent 
disabling since April 1971.  

In October 1980 Congress enacted legislation (Public Law 96-
385) reducing the amount of compensation available to 
otherwise qualified veterans during periods of incarceration.  
See Pub. L. 96-385, § 504(a), 94 Stat. 1534, 3307, (Oct. 7, 
1980).

In February 1981 the RO received correspondence from the 
veteran authorizing the release of information from his 
claims file to his lawyers.  A handwritten notation to the 
correspondence, presumably from a VA benefits counselor, 
stated documents pertaining to the veteran's disability had 
been copied and provided "to assist the attorney in a 
criminal case involving the [veteran]."  

In May 1981 the veteran was incarcerated for commission of a 
felony in November 1980. 

In correspondence received by the RO in July 1984 and 
September 1984 the veteran requested direct deposit to his 
bank be canceled and requested his address of record be 
changed.

In July 1991 the RO requested the veteran provide identifying 
information for his spouse and dependent children.

In August 1991 the veteran submitted a statement with 
information identifying O.M. as his spouse and E. and C. as 
dependent children.  He also certified the information was 
correct to the best of his knowledge.

In April 1992 the RO received a report from the State of Ohio 
indicating the veteran had been incarcerated since May 27, 
1981.  

In May 1992 the RO notified the veteran of a proposal to 
retroactively reduce his payments from July 26, 1981, the 
61st day of his incarceration.  It was noted that evidence 
had been received showing he was incarcerated for conviction 
of a felony committed after October 7, 1980.  He was informed 
that his dependents could apply for an apportionment of his 
benefits while he was incarcerated.

In June 1992 the veteran, in response to a May 1992 RO 
request for identifying information for his spouse and 
dependent children, reported that he had been divorced from 
O.M. since March 1990.  He also reported his dependent 
children E. and C. were in the custody of his former spouse 
O.M.

In correspondence dated in June 1992 the veteran notified the 
RO that he intended to appeal the reduction of his VA 
payments "not on factual averment" but because the act was 
unconstitutional.  He stated his belief that the legislation 
violated his equal protection rights in that disparate 
treatment was provided for veterans whose crimes were 
committed before and after October 7, 1980.

In a June 1992 statement the veteran requested entitlement to 
waiver of overpayment debt due to the circumstances in which 
it was created and due to financial hardship.

In a June 1992 financial status report the veteran noted he 
received a monthly salary of $22.  He listed no monthly 
expenses, assets, or other debts.  He stated he had been 
using his VA compensation payments for his personal needs and 
to help his family, including his children, mother, and 
former spouse.

In July 1992 the RO notified the veteran, in essence, that 
the May 1992 action was a proposal to reduce and not an 
appealable final determination.  He was informed that a final 
determination would be based upon the evidence of record and 
that he may then appeal the decision.

In correspondence to his service representative dated in July 
1992 the veteran stated that he had been assisting his 
recently widowed mother and that he had living expenses in 
prison for soap and various hygiene products not provided by 
the state.  He noted he received income from the state of 
only $22 per month.  

In a July 1992 statement the veteran expressed disagreement 
with the proposal to reduce his compensation payments because 
he believed the law to be unconstitutional and discriminatory 
and because VA knew of his incarceration and continued to pay 
him without notifying him of the law.  He noted that a VA 
psychiatrist had testified at his trial in March 1981.  He 
also stated that he had financial obligations despite his 
incarceration for his recently widowed mother, his dependent 
children, and his legal debts.

The veteran reiterated his claim in correspondence to his 
congressional representative in July 1992. 

In August 1992 the veteran's award of disability compensation 
was reduced to 10 percent effective July 26, 1981.  

In correspondence from VA's Debt Management Center in 
September 1992 the veteran was notified that the reduction of 
his compensation benefits had resulted in the creation of an 
overpayment in the amount of $74,669.17.

In September 1992 the veteran submitted correspondence to his 
congressional representative expressing disagreement with the 
action to reduce his payments and intent to request a waiver 
of the debt.  He reiterated his claim that the law was 
unconstitutional and discriminatory and that VA knew of his 
incarceration because a VA physician had testified at his 
trial.  He also disputed the amount of the overpayment 
created, in essence, because VA had not made an adjustment to 
reflect the amount of financial support he had provided his 
dependents.

In September 1992 the RO received a copy of correspondence 
the veteran sent to his service representative expressing 
disagreement with the action to reduce his payments and of 
his intent to request a waiver of the debt.  He reiterated 
his claim that the law was unconstitutional and 
discriminatory, that he was never notified of the law, and 
that VA knew of his incarceration.  He noted that his former 
spouse had complete control of his compensation payments 
until December 1984 or 1985.

In a September 1992 financial status report the veteran noted 
he received a monthly salary of $22 and monthly VA disability 
payments of $746 and had average monthly expenses of $325 for 
rent or mortgage payments, $73 for food, $150 for telephone 
charges, $67 for clothing, $32 for postage, and $22 for 
personal hygiene items.  He reported assets of $386 cash in 
bank and $28.22 cash on hand.  He noted an unpaid balance due 
for legal services of $56,000.  He stated he had been 
contributing $325 each month to assist his mother with 
mortgage/space rental payments, that he had purchases to 
supplement his meals because the institution did not have a 
diet line for diabetics, that he had to purchase his own 
shoes, under clothing, and gym wear, and that he had other 
living expenses for postage, personal hygiene items, and 
correspondence supplies.  The veteran also stated that he had 
provided $2,941 to move his mother to Las Vegas, Nevada, 
$10,000 for the down payment on her home, $2,200 to his 
former spouse the past year, and $750 for Christmas gifts for 
his family in 1991.  

In October 1992 the RO received a copy of the veteran's 
divorce decree ordering the dissolution of his marriage to 
O.M. in March 1990.  

In October 1992 the COWC found there was no evidence of 
fraud, misrepresentation, or bad faith in the creation of the 
overpayment but that the veteran was at fault in not advising 
VA of his incarceration.  Entitlement to waiver was denied.  

In November 1992 the RO received the veteran's notice of 
disagreement from that determination.  

A statement of the case was issued in December 1992 which 
summarized the evidence of record and provided laws and 
regulations applicable to waiver determinations.  

In his January 1993 substantive appeal the veteran reported 
VA had been aware of his pending legal problem in February 
1981 but failed to assist him by advising him of the affect 
of his incarceration upon his compensation payments.  He also 
stated that he had in fact notified VA of his divorce in 
1990.

In April 1993 the RO received a statement from the veteran 
noting that he had been contributing to his mother's support, 
including $300 per month for mortgage payments and from $70 
to $200 per month for his portion of her phone bill.

In a January 1994 VA corpus of estate determination it was 
noted that the veteran's mother had bank deposits of $40,722 
and monthly income of $3,025, including $1,270 from Social 
Security and $1,755 from dividends and interests.  Her total 
monthly expenses were reported as $1,551.

In January 1994 the veteran's mother was notified that her 
apportionment claim based upon her status as a dependent of 
the veteran had been denied.  The correspondence notified her 
of the right to appeal the determination.  

In correspondence dated in January 1996 the veteran's child 
E. reported although the veteran had been receiving benefits 
on her behalf and for her brother C. as dependents that they 
had not received any support from the veteran.

In a July 1996 brief in support of the appeal the veteran's 
representative asserted that a February 1981 note placed VA 
on notice of the veteran's legal difficulties and, in 
essence, that the overpayment was incurred because of VA 
error.  It was noted that the veteran contended the amount of 
overpayment should be adjusted to reflect the amount that 
could have been apportioned to his dependent spouse and 
children. 

In August 1996 the Board noted that the COWC had held that 
there was no fraud, misrepresentation or bad faith on the 
veteran's part in the creation of the overpayment of 
compensation benefits and concurred with that decision but 
that the veteran had been at fault in the creation of the 
overpayment and that it would not be against equity and good 
conscience to require repayment of the debt.  The Board found 
that there was "some fault" on the veteran's part in the 
creation of the overpayment in failing to report his change 
of address to VA following his incarceration in May 1981.  
The Board also found that recovery of the overpayment would 
not seriously impair his ability to meet his necessary living 
expenses.

In September 1996 the veteran submitted a motion for 
reconsideration of the Board's decision and reiterated his 
prior claims.  

In October 1996 the veteran submitted an amendment to his 
reconsideration motion in which he provided his 
interpretation of the provisions of 38 C.F.R. § 3.665 and as 
to whether the reduction of his compensation payments had 
been proper.

In December 1996 the Board denied the veteran's motion for 
reconsideration.

In correspondence dated in March 1997 the veteran's child E. 
reported that she had received 2 checks from the veteran in 
the past 2 months for $50 each and that this was all she had 
received from him in the past 21 years.

In an October 1997 brief to the Court the veteran summarized 
the evidence of record and reiterated his claims.  He 
asserted that he was not at fault in the creation of the debt 
because he was not notified of the law and because VA 
employees were aware of the criminal action against him, that 
financial hardship upon his release from prison would result 
from recovery of the debt, and that he had not been unjustly 
enriched by the overpayment because he had used the funds to 
support his dependent spouse, children, and widowed mother.  
He also provided specific argument as to his claim that the 
legislation requiring the reduction of compensation payments 
to persons incarcerated for a felony was unconstitutional.

In an August 1998 memorandum decision the Court found the 
Board had failed to discuss the veteran's contention that VA 
should have known of his potential incarceration because a VA 
doctor had testified at his criminal trial.  The Court also 
found that the Board had failed to mention a handwritten 
notation on the veteran's February 1981 correspondence 
showing that the veteran was involved in a criminal trial.  
The Court held, therefore, that the Board's rationale for 
denying the waiver request was inadequate because it was 
unclear whether the Board had balanced the fault of the 
debtor against the fault of VA in the creation of the 
overpayment.  

In a January 1999 statement the veteran reported that his 
present monthly salary was only $20 and that his expenses 
included $3.00 medical co-payments per treatment, medication, 
personal hygiene products, clothing, and foot wear.  In 
support of his claim he submitted a copy of a commissary 
price list with highlighted annotation of the products he 
presumably purchased regularly.  

In April 1999 the Board remanded the case to the RO for 
additional development.  It was noted that the RO should 
consider whether VA had notice or constructive notice of the 
veteran's legal situation such as to amount to sole VA error 
in the creation of the overpayment and that the RO should 
investigate whether the veteran was properly notified at the 
time that he was awarded compensation, or thereafter, of the 
need to notify VA of any change in his status or his address 
likely to affect the payment of his compensation benefits.  

The Board noted that the Court's statement that "[t]he Court 
trusts that the RO will consider all relevant apportionment 
rights in its decision" implied unresolved apportionment 
claims were inextricably intertwined with the issue of 
entitlement to waiver.  The Court had noted that the Board 
had referred the issues of apportionment for the veteran's 
his children while he was incarcerated to the RO for 
appropriate action but had not referred the issue of 
apportionment as it affected his spouse (prior to his 
divorce).  In addition, the Secretary's motion for remand had 
stated that the Board's referral action was "appropriate 
with respect to benefits payable subsequent to 1992, but that 
it ignored the [veteran]'s argument that he should be granted 
a waiver of that amount of his benefits that could have been 
apportioned to his wife and children between 1981 and 1992." 

In April 2000 the COWC affirmed the previous decision denying 
entitlement to waiver of overpayment.  A supplemental 
statement of the case was issued which summarized the 
evidence of record and VA action and provided reference to 
pertinent laws and regulations.  The COWC deferred 
consideration of the constitutionality issue raised by the 
veteran, summarized the veteran's contentions, and found that 
after weighing all of the elements in this case that 
collection of the debt would not be against the principles of 
equity and good conscience.

In correspondence dated in April 2000 the veteran's child C. 
reported that he had not received support from the veteran 
during the time the veteran had been receiving benefits on 
his behalf. 

In an October 2000 statement the veteran provided a response 
to the April 2000 supplemental statement of the case.  He 
reiterated his claims and expressed disagreement with the 
finding that VA had not been placed on notice in 1981 of his 
potential criminal conviction and incarceration.  

In correspondence dated in June 2000 the veteran's child E. 
reiterated her prior statements that she had had not received 
any support from the veteran during the 20 years he had been 
in prison.


Constitutionality Claim

The Board notes that previous determinations during the 
course of this appeal have deferred consideration of the 
veteran's claim that Public Law 96-385 was unconstitutional 
and discriminatory; however, in Saunders v. Brown, 4 Vet. 
App. 320, 326 (1993), the Court noted that "[a]dministrative 
agencies are entitled to pass on constitutional claims but 
they are not required to do so." (quoting Plaquemines Port 
v. Federal Maritime Comm'n, 838 F.2d 536, 544 (D.C. Cir. 
1988)).  See also Suttman v. Brown, 5 Vet. App. 127, 139 
(1993) (Court noted the "Board is free to express an opinion 
on the appellant's constitutional claim").

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that there is a strong 
presumption of constitutionality attending laws providing for 
governmental payment of monetary benefits.  See Talon v. 
Brown, 999 F.2d 514 (Fed. Cir. 1993) cert. Denied, 510 U.S. 
1028, 126 L. Ed. 2d 601, 114 S. Ct. 643 (1993).

The Board also notes that the Court addressed a similar 
constitutional matter in Latham v. Brown, 4 Vet. App. 265 
(1993).  In that case, the appellant was denied VA pension 
benefits because he was incarcerated.  See 38 U.S.C.A. 
§ 1505(a); 38 C.F.R. § 3.666.  The Court noted that "in 
order to demonstrate a constitutional violation, appellant 
must show that the classification is arbitrary or does not 
bear any rational relationship to a legitimate government 
interest."  Latham, 4 Vet .App. at 267.  The Court reviewed 
the legislative history and concluded that the statute and 
regulation cited above did not violate the Fifth Amendment of 
the Constitution. 

The Court identified legislative reports which indicated that 
Congress believed persons who were incarcerated and were 
therefore already charges of the public did not require 
additional monetary benefits.  In addition, the Court noted 
that the legislative history indicated a purpose of the 
legislation was "to prevent prisoners from being able to 
purchase contraband, particularly narcotics."  Id. at 268.

As the statute and regulation applicable to this case 
(38 U.S.C.A. §  5313; 38 C.F.R. § 3.665) are similar to the 
provisions upheld by the Court in Latham, the Board finds 
that there is no legal merit to the veteran's 
constitutionality claim.

Propriety of the Amount of Overpayment Created

The veteran and his service representative contend that the 
overpayment in this case resulted because of VA error in 
failing to act upon information concerning the veteran's 
involvement in a criminal action or in failing to notify him 
of Public Law 96-385.  

The Board notes an adjustment may be warranted when the 
overpayment involved sole administrative error in which a 
claimant neither had knowledge of nor should have been aware 
of an erroneous award.  Further, neither the claimant's 
actions nor failure to act must have contributed to payment 
pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.500(b)(1) (2000). 

VA law provides that persons dealing with the government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]ebullitions or of the hardship 
resulting from innocent ignorance."  See Morris v Derwinski, 
1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 
(1947)).  

In this case, the Board finds the evidence of record 
demonstrates a possible lack of diligence of the VA benefits 
counselor in February 1981 and, based upon the veteran's 
report, of the VA physician who presumably testified at his 
criminal trial.  The Board notes, however, that while the 
February 1981 handwritten notation is indicative of some 
level of knowledge of a pending criminal action it does not 
demonstrate actual knowledge of a felony conviction and 
incarceration.  In fact, the record shows the veteran was not 
convicted and incarcerated for his crime until May 1981.  

While this possible lack of diligence may be considered in 
the balance of fault, the Board finds it does not demonstrate 
sole VA error.  The Board notes that Public Law 96-385 and 
the implementing laws and regulations did not create a duty 
requiring VA notify veterans individually of the new law.  
However, as noted above, the veteran is charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations regardless of actual knowledge.  Therefore, the 
Board must conclude that he had knowledge of or should have 
been aware of the erroneous award and that the overpayment 
created was not solely due to VA administrative error.  See 
Morris, 1 Vet. App. at 265.

The Board also finds the veteran submitted inaccurate 
information as to the present state of his relationship to 
O.M. in an August 1991 statement.  The veteran is solely 
responsible for any overpayment that resulted because of this 
action.

In addition, although the veteran claims that the amount of 
overpayment should be adjusted by a hypothetical retroactive 
apportionment equal to the amount that could have been paid 
to his dependents, the Board finds no basis in law or fact 
whereby an adjustment for retroactive apportionment may be 
applied.  See generally, 38 C.F.R. § 3.665 (2000).  
Therefore, based upon the evidence of record the Board must 
conclude that the disability compensation overpayment in the 
amount of $74,669.17 was properly created.

Entitlement to Waiver

VA law provides that recovery of overpayments of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(a) (2000).  
The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2000).

The COWC has determined that the overpayment created did not 
result from fraud, misrepresentation or bad faith on the 
veteran's part, any of which would constitute a legal bar to 
granting the requested waiver.  See 38 U.S.C.A. § 5302.  The 
Board concurs with that determination; however, before 
recovery of indebtedness can be waived it must also be shown 
that it would be against the principles of equity and good 
conscience to require the veteran to repay the debt to the 
government.  38 C.F.R. §§ 1.963, 1.965.

In this case, the Board notes the evidence of record is 
indicative of a possible lack of diligence of the VA benefits 
counselor in February 1981 and, based upon the veteran's 
report, of the VA physician who presumably testified at his 
criminal trial.  It is reasonable to assume that these VA 
employees had some knowledge of the criminal action against 
the veteran; however, it is arguable as to whether or not 
they had any actual knowledge of his felony conviction and 
incarceration.  The Board finds that applying all reasonable 
doubt in the veteran's favor that this assumed lack of 
diligence demonstrates some VA fault in the creation of the 
debt.  See Jordan v. Brown, 10 Vet. App. 171, 174 (1997) 
(while VA may have been on constructive notice that widow had 
remarried and that further investigation might have averted 
an overpayment, such VA error did not excuse the continued 
acceptance of dependency and indemnity compensation payments 
where widow was in receipt of rules governing payment of such 
compensation); see also Cullen v. Brown, 5 Vet. App. 510, 512 
(1993) (VA more at fault than veteran in creation of 
overpayment where record shows that RO received copy of 
veteran's divorce judgment a month after it was granted but 
took no action until seven years later).

The Board also notes that the evidence does not show the 
veteran was notified of the affect of incarceration on his 
receipt of compensation payments prior to May 1992 or that he 
ever notified VA of his incarceration.  The Board finds, 
however, as noted above, that Public Law 96-385 and the 
implementing laws and regulations did not create a duty 
requiring VA notify veterans individually of the new law and 
that the veteran as a person dealing with the government was 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations regardless of actual knowledge 
or innocent ignorance.  See Morris, 1 Vet. App. at 265.  
Therefore, the Board finds that the fault on the part of VA 
is outweighed by the veteran's fault in receiving benefits to 
which he knew or reasonably should have known he was not 
entitled.  

The Board notes, however, that balance of fault is but one of 
the factors for consideration in determining entitlement to 
waiver.  Although the veteran claims he was not unjustly 
enriched because he used the funds he received to support his 
dependents, the record shows that his children have reported 
he did not provide any funds toward their support during his 
incarceration and that his mother had independent financial 
means and was not dependent upon him for her support.  
Therefore, the Board finds that waiver of recovery would 
constitute unjust enrichment by creating an unfair gain to 
the veteran because he would be allowed to retain funds to 
which he was not entitled.

The Board further finds the veteran's claim that undue 
financial hardship would result from the recovery of 
overpayment is not persuasive.  Although the veteran reported 
that the approximately $20 per month he received from the 
state was insufficient to provide for his expenses for items 
not provided by the state, the evidence of record does not 
demonstrate that collection of the amount of indebtedness 
would deprive the him of basic necessities.  The Board notes 
that the veteran is an inmate of a state correctional 
facility and that his basic necessities are provided at no 
expense to him.  

The Board finds the veteran's assertion that financial 
hardship will result at some point in the future when he is 
released from prison unpersuasive.  There is no evidence 
indicating the veteran will soon be released from prison and 
upon his release he will receive his compensation payments at 
the full amount.  The possibility of future financial 
hardship is too tenuous and speculative for consideration.  
While the veteran may have additional expenses during his 
incarceration and perhaps after his release, the evidence he 
provided in support of this claim does not demonstrate undue 
financial hardship.  The Board further finds that management 
of his present monthly income, exclusive of VA compensation, 
will allow for the purchase of the additional items the 
veteran reported were not provided by the state.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  The Board 
notes that the objective for the veteran's VA disability 
compensation payment was essentially modified by Congress 
when it passed Public Law 96-385.  The record in this case, 
however, does not reflect that the objective of the veteran's 
disability compensation benefit has been otherwise nullified.

There is no indication that reliance on the overpaid benefits 
resulted in the veteran's relinquishment of a valuable right 
or the incurrence of a legal obligation.  Therefore, based on 
the evidence of record, the Board finds recovery of the 
overpayment would not be against the principles of equity and 
good conscience. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to waiver of the assessed overpayment.

ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

